Citation Nr: 0205049	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
dysentery.  

2.  Entitlement to service connection for hypertension or 
other cardiovascular disease secondary to service-connected 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left eye 
disorder. 

4.  Entitlement to service connection for residuals of an 
injury of the left foot and ankle.  

5.  Entitlement to service connection for Reiter's syndrome.  

6.  Entitlement to service connection for gonorrhea.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1965 to September 
1969.  He served in the Republic of Vietnam.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

An April 1998 Board decision granted service connection for 
residuals of a right foot injury, claimed as secondary to 
service-connected PTSD but denied service connection for 
hypertension or other cardiovascular disease, claimed as 
secondary to service-connected PTSD, and for Reiter's 
syndrome on the merits.  Service connection was denied for 
dysentery, a left eye disorder, and a left foot and ankle 
disability on the basis that those claims were not well 
grounded.  The Board also stated that a claim for service 
connection for residuals of gonorrhea had been withdrawn.  

That Board decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In a January 2001 Order the Court vacated the Board decision 
as to the claims that had been denied as not well grounded on 
the basis that the submission of a well-grounded claim was no 
longer required.  It was also held that the Board's implicit 
determination that the claim for service connection for 
gonorrhea had been withdrawn was erroneous and that claim was 
also remanded to the Board.  

In an April 2001 Order the Court vacated the Board decision 
as to the claims for service connection for hypertension or 
other cardiovascular disease and for Reiter's syndrome and 
remanded those matters to the Board.  

The "Appellant's Memorandum" filed with the Court noted the 
procedural history of this case, beginning with the filing of 
an April 1992 claim up to the April 1998 Board decision.  It 
was indicated, at pages 3 and 4, an earlier effective date 
was warranted for service connection and a 100 percent rating 
for PTSD and that the proper effective date for both should 
be date of filing of a claim in April 1992 and not in August 
1992.  The matter of an earlier effective date for service 
connection for PTSD (and, if that is granted, for a 100 
percent schedular rating) is referred to the RO.  

As to this, in VA Form 21-4138, Statement in Support of 
Claim, of December 1994 the veteran conceded that his claim 
for an increased rating for PTSD was mooted by the grant of a 
100 percent schedular rating and in which he also stated that 
"the issue of individual unemployability should also be 
removed."  Thus, the claim for a total disability rating 
based on individual unemployability was withdrawn.  

In VA Form 21-4138 received in January 1993, the veteran 
indicated that he wished to withdraw his appeal from a May 
1992 denial of claims for service connection for adverse 
reactions to inservice tetanus and cholera shots and 
clarified that his claims for service connection for knots on 
portions of his body and numbness of portions of his body 
were claimed as due to Agent Orange.  However, in a claim 
received later that month, the veteran appears to again raise 
the issue of "reactions to shots" during service.  Since he 
withdrew his appeal, the May 1992 decision is final and if he 
does wish to reopen the claim he must do so by submitting new 
and material evidence.  This matter is referred to the RO for 
appropriate consideration or action.  

A January 1997 VA report of contact reported that the veteran 
wished to withdraw his claims of entitlement to service 
connection for gonorrhea as well as service connection for 
lung disease or lung cancer as a result of Agent Orange 
exposure, for special monthly compensation based on aid and 
attendance and his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151.  The veteran has not 
submitted a signed statement withdrawing these claims.  As 
the Court noted in the January 2001 Order, because the 
veteran signed his notice of disagreement (NOD) and 
substantive appeal, only he can withdraw the claims (not his 
representative) and only in writing.  

Accordingly, in the interest of judicial economy, the Board 
will defer consideration of these claims and refer them to 
the RO so that the RO may contact the veteran and allow him 
to submit a written and signed statement withdrawing those 
claims (since it appears at this time that this remains his 
intent).  If he does not do so, then those claims remain in 
appellate status and should be readjudicated de novo by the 
RO in light of the fact that there is now additional evidence 
on file and because of the recent statutory and regulatory 
revisions concerning the duty to assist.  

REMAND

Subsequent to the RO denial, the Veteran's Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) [hereafter VCAA] codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2001) was enacted.  Among other 
things, the VCAA amended 38 U.S.C. § 5107 to eliminate the 
well-grounded claim requirement.  Pursuant to section 7(a)(2) 
of the VCAA, that amendment to section 5107 is applicable to 
"any claim . . . filed before the date of the enactment of 
[the VCAA] and not final as of that date."  

In this case, the veteran is entitled to de novo adjudication 
on the merits of the claims inasmuch as the requirement for 
submission of a well-grounded claim has been abolished.  
Accordingly, because the RO denied the appellant's claim as 
not well grounded, a remand is required in order to 
readjudicate the appellant's claim.  See generally Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when law or 
regulation changes after claim has been submitted, but before 
administrative or judicial appeal process has been concluded, 
law which is most favorable to plaintiff must be applied).  

In the veteran's Brief to the Court, it was stated that the 
VA examinations provided concerning whether hypertension or 
other cardiovascular disease was secondary to PTSD, only 
yielded opinions as to whether under 38 C.F.R. § 3.310(a) 
such claimed disability(ies) were proximately due to or the 
result of service-connected PTDS and did not address the 
question of whether the claimed disability(ies) were 
aggravated by the service-connected PTSD (secondary 
aggravation) within the meaning of Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Accordingly, additional examination(s) 
are in order. 

Also, there is evidence suggesting that the veteran claimed 
Workman's Compensation benefits for a postservice on-the-job 
injury.  However, records pertaining thereto are not on file 
but should be obtained since they may have relevance to the 
claimed disabilities.  

The RO should also contact the veteran and inquire whether he 
has ever sought or received benefits from the Social Security 
Administration and, if so, those records, including all 
underlying medical records should be obtained.  

Lastly, it appears from the private clinical records 
submitted that the veteran has been treated by multiple 
private clinical sources for at least some of the claimed 
disabilities for a number of years.  Accordingly, he should 
be requested to provided the complete names and addresses of 
all VA and non-VA treatment sources for the disabilities at 
issue and it would be helpful if he listed such treatment in 
chronological order.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should contact the veteran and 
his attorney and inquire whether the 
veteran still desires to withdraw his 
claims for service connection for lung 
disease or lung cancer as a result of 
Agent Orange exposure, for special 
monthly compensation based on need for 
aid and attendance, and a claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151.  If he does wish to 
withdraw any or all of those claims, the 
withdrawal must be in writing and signed 
by the veteran (not his attorney).  If he 
does not do so, then those claims remain 
in appellate status and should be 
readjudicated de novo.  

In the de novo adjudication, the 
disability which is claimed under the 
provisions of 38 U.S.C. § 1511, should be 
specifically identified.  

2.  The RO should contact the veteran and 
his representative and request that they 
provide information as to whether the 
veteran has ever sought or received SSA.  
If the response is positive, they should 
provide information identifying the type 
of benefit awarded and the inclusive 
dates of such award.  

The RO should obtain from the SSA all 
records, including all underlying medical 
records, pertaining to the veteran's 
award of SSA disability benefits.  

3.  The RO should contact the veteran and 
his representative and inquire whether 
the veteran has ever sought or received 
Workman's Compensation for any 
postservice injury or disease.  If the 
response is affirmative, they should 
provide information identifying the type 
of benefit awarded and the inclusive 
dates of such award.  In conjunction with 
this information, the RO should request 
the veteran to furnish current signed 
authorizations for release of medical 
records in connection with his claim for 
Workman's Compensation benefits.  

4.  The RO should request that the 
veteran furnish the names and addresses 
of all VA and non-VA medical care 
providers, who have furnished any post 
service treatment for the disabilities 
addressed in this remand.  It would be 
helpful if this information were provided 
in chronological order.  The veteran 
should be requested to furnish current 
signed authorizations for release of 
medical records in connection with each 
private source so identified.  Copies of 
the medical records from all sources 
identified should be obtained by the RO.  

This must also include obtaining from the 
veteran current signed authorizations for 
release of medical records in connection 
with each private source identified by 
the records obtained, if any, from the 
SSA and from documents, if any, 
pertaining to the veteran's having sought 
Workman's Compensation.  If private 
treatment records are requested but not 
obtained, the veteran and any 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain these records.  

5.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
for the purpose of determining whether 
the claimed hypertension or other 
cardiovascular disease is of service 
origin, or is proximately due to or the 
result of, or aggravated by, any service 
connected disorder, to include service-
connected PTSD.  The claim file must be 
made available to the examiner prior to 
the examination.  All indicated tests and 
studies should be conducted.  The reasons 
and bases for all diagnoses or opinions 
should be expressed and all such 
diagnoses or opinions should be expressed 
in terms of the degree of probability 
that a certain disorder or relationship 
exists, e.g., is it more probable than 
not that a certain disorder or 
relationship exists.  

6.  The RO should review the claims file 
to ensure that the requested development 
has been completed in full.  If not, the 
RO should implement corrective 
procedures.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Lastly, the RO should readjudicate 
the claims on a de novo basis after first 
ensuring compliance with all provisions 
of the VCAA.  

9.  If any claims remain denied, the 
appellant and the appellant's 
representative, should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument, and testimony at a hearing, on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


